FILE COPY




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     October 19, 2020

                                   No. 04-20-00108-CR

                                     Genene JONES,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 399th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CR5730
                        Honorable Frank J. Castro, Judge Presiding


                                     ORDER
       Appellant’s first motion for an extension of time to file her brief is GRANTED.
Appellant’s brief is due on or before November 16, 2020.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of October, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court